Citation Nr: 0418578	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which denied service 
connection for hypertension, including as secondary to 
service-connected PTSD.  


FINDING OF FACT

Hypertension began many years after active service, was not 
caused by any incident of service, and was not caused or 
permanently worsened by service-connected PTSD. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1966 to February 1968, including combat service in 
Vietnam.  His service medical records show an elevated blood 
pressure reading in December 1966, but otherwise show normal 
blood pressure readings.  There was no diagnosis of 
hypertension during service.

Shortly after his separation from service, in September 1968, 
the veteran was given a VA examination.  His blood pressure 
reading was indicated as being 124/64.  There was no 
diagnosis of hypertension.

Blood pressure readings of record from the 1980s include 
readings of 120/80 and 120/70 in August 1983, 120/70, 130/90, 
and 130/80 in September 1984, and 140/100 in July 1987.

Persistent elevated blood pressure readings (hypertension) 
are first shown in the early 1990s, many years after service.  
Medical records from the early 1990s include blood pressure 
readings of 166/110 in January 1991, 150/110, 146/106, and 
140/90 in February 1991, 140/100 in March 1991, and 150/102 
in May 1991.  Hypertension was first assessed in February 
1991, and subsequent medical records continue to show 
elevated blood pressure readings and assessments of 
hypertension.

In August 1995, the RO granted service connection for PTSD.  
Various percentage ratings have been assigned for PTSD since 
then, and it is now rated 50 percent.

Private medical records dated from 1996 to 2003 show the 
veteran being seen for evaluations of hypertension by Dr. 
Luis E. Morales.  Dr. Morales monitored the veteran's 
hypertension, and prescribed medication to treat the 
condition.  In a letter dated in February 2000, Dr. Morales 
stated that the veteran was being treated for PTSD secondary 
to his experiences in the Vietnam war.  He opined that 
because of the veteran's PTSD, he had progressively developed 
high blood pressure that was being treated with Hyzaar and 
Norvasc, which had been effective in bringing the condition 
under control.

In March 2000, the veteran filed his claim for service 
connection for hypertension, including as secondary to 
service-connected PTSD.

In March 2001, the veteran was given a VA PTSD examination.  
With regard to whether his PTSD was related to his 
hypertension, the examiner stated that it was difficult to 
say whether or not his hypertension was due to his PTSD.  The 
examiner opined that it was not likely that hypertension 
developed as a result of PTSD.  What likely happened was that 
hypertension developed and PTSD aggravated the hypertension 
and made the symptoms more severe, but there was no direct 
correlation between hypertension and PTSD other than that if 
you had PTSD you were predisposed to having an aggravation of 
hypertensive illness.

In April 2001, the veteran was given a VA hypertension 
examination.  It was noted that he had a history of arterial 
hypertension since 1993 and was presently on medication.  He 
said his blood pressure was under good control.  He denied 
heart disease and diabetes, and reported no family history of 
arterial hypertension.  Current blood pressure readings were 
135/80 and 140/85.  Following physical examination, the 
examiner's diagnosis was arterial hypertension.  Regarding 
whether his PTSD had caused his arterial hypertension, the 
examiner stated that Harrison's Principles of Internal 
Medicine had been consulted and stated that a strong family 
history of hypertension, along with a reported finding of 
intermittent pressure elevation in the past, favored a 
diagnosis of essential hypertension.  It was noted that there 
was also secondary hypertension, which developed because of 
renal vascular disease, pheochromocytoma, Cushing syndrome, 
etc.  Stress was noted as elevating hypertension, but only on 
a temporary basis.  The examiner opined that the veteran's 
high blood pressure was due to predisposing factors.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for hypertension.  Relevant medical 
records have been obtained and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The veteran claims service connection for hypertension on a 
direct basis or as secondary to his service-connected PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, such as hypertension, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is no evidence of hypertension during the veteran's 
1966-1968 active duty, within the presumptive one-year period 
following active duty, or for many years later.  The medical 
evidence does not link current hypertension with service.  
There is no basis for finding direct service connection for 
hypertension.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).

Hypertension is first shown in the early 1990s, over 20 years 
after service.  A February 2000 letter from Dr. Morales 
opines that the veteran developed progressively high blood 
pressure because of his PTSD.  One VA examiner in 2001 
concluded that it was not likely that the veteran's 
hypertension developed as a result of his PTSD, and another 
VA examiner in 2001 concluded that hypertension was due to 
predisposing factors.  It was indicated that stress could 
elevate hypertension, but only on a temporary basis.

In consideration of the above opinions, the Board finds the 
opinions expressed by the VA examiners to be more probative.  
There is no evidence that Dr. Morales reviewed the veteran's 
medical records prior to rendering his opinion, and no 
medical evidence is cited to support his opinion that the 
veteran's PTSD made him more vulnerable to the development of 
hypertension.  Additionally, Dr. Morales's opinion is 
contrary to medical evidence which suggests that the 
veteran's hypertension existed prior to the first 
manifestations of his PTSD.  In contrast, the opinions 
submitted by the VA examiners show that one examiner reviewed 
the veteran's claims file prior to rendering his opinion, and 
the other examiner consulted medical literature on the 
subject before rendering his opinion.  Furthermore, these 
opinions are consistent with the medical evidence which 
suggests that hypertension was present before PTSD symptoms 
were present.  Thus, the Board finds these opinions to be 
more persuasive.  

The medical evidence does not show that the veteran's 
service-connected PTSD caused his hypertension.  Regarding 
secondary service connection by way of aggravation under the 
Allen theory, general statements, commonly found in popular 
medicine, that stress or a psychiatric condition can 
aggravate this or that physical condition, are not helpful in 
establishing secondary service connection.  For secondary 
service connection under Allen, there must be some 
quantifiable additional disability of the non-service-
connected condition, proximately due to or the result of the 
service-connected disorder, so that the additional increment 
of aggravated non-service-connected disability can be 
measured and compensated in terms of a percentage rating of 
the VA's rating schedule.  None of the medical evidence in 
the present case demonstrates such a secondary service 
connection relationship between the veteran's service-
connected PTSD and his non-service- connected hypertension.  
The Board finds that the requirements for secondary service 
connection are not met.

The weight of the credible evidence is against direct or 
secondary service connection for hypertension.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 








ORDER

Service connection for hypertension, including as secondary 
to service-connected PTSD, is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



